Lockett, J.,
dissenting: I disagree with the majority’s holding as a matter of law that the relationship of Father Scheier, pastor of a Catholic parish, to his diocese is that of an independent contractor. I believe the motion for summary judgment and the supporting affidavits raised a genuine issue of material fact regarding the status of the pastor as an employee and whether he was acting within the scope of his employment at the time of the accident. Therefore, I must dissent.
I agree with the majority’s recitation of the general rule that an independent contractor is one who contracts to do a piece of work according to his own methods without being subject to the control of his employer, except as to the result of his work, and one who represents the will of his employer only in the result of his work and not as to the means by which it is accomplished. Snedden v. Nichols, 181 Kan. 1052, 1055, 317 P.2d 448 (1957). As the majority opinion states, the primary test to determine whether one is an employee or an independent contractor is the so-called “right to control” test. Under this test, if the alleged employer has the right of control and supervision over the work of the alleged employee and the right to direct the manner in which the work is to be performed as well as the result which is to be accomplished, an employer/employee relationship exists. See Wallis v. Secretary of Kans. Dept. of Human Resources, 236 Kan. 97, Syl. ¶ 5, 689 P.2d 787 (1984).
Applying the “right to control” test to the facts of this case, it is clear that the Catholic Diocese of Wichita retains a significant right of control over its pastors. Although this court has recognized a distinction between civil and ecclesiastical law, internal regulations of religious organizations have been determined to be relevant to the existence of agency relationships between church bodies and religious workers. See Stevens v. Roman Catholic Bishop of Fresno, 49 Cal. App. 3d 877, 123 Cal. Rptr. 171 (1975).
In his deposition, Father Ronald Gilmore, Chancellor of the Diocese of Wichita, stated that in the Roman Catholic Church, the bishop is the priest of the diocese and all other priests are his assistants. The bishop selects his priests after a training process, ordains them, and gives them jurisdiction to function within a given parish. A priest is not free to go from diocese to diocese. *599Before a priest is ordained, he promises obedience to the bishop of the diocese and signs a document to that effect. The bishop sets an agenda or master plan for all the various parishes within his diocese. The parish then formulates short-range plans and submits them to the bishop for his approval. Church canons and diocesan statutes prescribe the duties that are to be performed by a priest. If a parish priest desires to operate outside these guidelines, the bishop’s permission must be obtained. The bishop has the right to remove a parish priest from his post. It is particularly the right of the diocese to ordain and remove priests, to approve and disapprove their transfer to other parishes, and to supervise and control the overall activity of the parishes; all of these rights support the existence of an employer/employee relationship between the diocese and the priest in this case.
The “right to control” test, however, is not an exclusive one. Other commonly recognized indicia of the status of an independent contractor include the existence of a contract for the performance of work at a fixed price, the independent nature of the business, the right to employ assistants with the right to supervise their activities, the right to control the progress of the work except as to final results, the time for which the worker is employed, the method of payment, and whether the work is part of the regular business of the employer. See 41 Am. Jur. 2d, Independent Contractors § 5, pp. 744-45.
Additional factors which should be considered include whether the one employed is engaged in a distinct occupation or business; the kind of occupation, with reference to whether, in the locality, the work is usually done under the direction of the employer or by a specialist without supervision; the skill required in a particular occupation; whether the employer or the workman supplies the instrumentalities, tools, and the place of work for the person doing the work; the length of time for which the person is employed; and whether the parties believe they are creating the relationship of master and servant. Restatement (Second) of Agency § 220 (1957). No one particular factor is controlling, but each case must be judged on its particular facts.
The majority states that the priest should be classified as an independent contractor due to the “enormous discretion” which the priest exercises in the daily operation of the parish, citing, as examples of this discretion, that the priest makes out his own *600paychecks and is responsible for the daily accounting and bookkeeping. In actuality, however, the priest’s role in the finances of the parish is clearly circumscribed by the diocese. The pastor receives a monthly salary funded by parish receipts; however, the amount of his compensation is fixed by the diocese at $700 per month, and allocated by the diocese at $400 for living expenses and $300 for automobile expenses. All priests take a vow of poverty and must remit to the diocese any amount of their monthly allowance which they do not spend and submit annual reports to the diocese.
There are also other factors which weigh against the classification of the priest as an independent contractor: (1) At the end of the tax year, the diocese issues a W-2 or W-4 form to each individual priest. (2) A priest is considered to be on call 24 hours a day; vacation policy is set by the diocese. (3) The priest’s term of employment is indefinite. (4) The priest’s work clearly furthers the regular business of the diocese. (5) The priest is not engaged in an independent occupation in the sense that he contracts with different churches to perform pastoral services on a job-by-job basis: rather, he is engaged solely in his parish and can accept no other assignments without the consent of the bishop.
Finally, it is important to consider that the doctrine of respondeat superior has its origin in public policy. The maxim of respondeat superior is grounded on the principle that he who expects to derive advantage from an act which is done by another for him must answer for any injury which a third person may sustain from it. 53 Am. Jur. 2d, Master and Servant § 417. As the majority states, the employer/employee relationship is one in which the potential respondents “have sufficient control and responsibility for the actions of others to justify holding them liable for their actions.” It is those parties who control the enterprise who are the proper parties to be charged with the responsibility for preventing, administering, and distributing the risk of loss. Prosser and Keeton on Torts § 71, p. 509 (5th ed. 1984).
Public policy was a significant consideration in Malloy v. Fong, 37 Cal. 2d 356, 232 P.2d 241 (1951), where plaintiff brought suit against, among others, a Presbyterian pastor and the Presbytery of San Francisco, to recover for injuries sustained in *601an automobile accident allegedly caused in part by the pastor’s negligence. After a jury returned a verdict in favor of the plaintiff, the trial court granted the Presbytery’s motion for judgment notwithstanding the verdict. The California Supreme Court reversed. Justice Traynor, writing for the majority, emphasized that the element of skill required in a particular occupation is closely linked to public policy considerations behind the reluctance to impose vicarious liability upon employers for torts of an independent contractor:
“A property owner, for example, may be unable to understand the intricacies of erecting a building upon his land — the most that he can ordinarily be expected to do is to use care in the selection of a construction contractor. The Presbytery contends that the services here involved were ‘professional,’ like those rendered by a physician or attorney, and that as a matter of law a minister should be regarded as an independent contractor. [However], the skills possessed by [the pastor] were also possessed by the Presbytery; it was the Presbytery in fact that determined that he was qualified for this position, whereas medical, legal, or construction experts are examined and licensed by state authority. None of the duties performed by [the pastor] were too complicated for efficient supervision by the Presbytery.” 37 Cal. 2d at 371.
For the Malloy court, the fact that the Presbytery possessed the requisite skill to ordain and supervise the pastor was an important factor in allocating the risk of the pastor’s negligence to the Presbytery, as long as the negligent acts occurred within the scope of the pastor’s employment. Similarly, the priest’s vow of obedience and poverty, and the conduct of his parish according to church canons and statutes, should also be considered in an allocation of risk analysis. Generally, a person may be said to be an employee rather than an independent contractor when, in the eyes of the community, he would be regarded as a part of the employer’s own working staff and not otherwise. Prosser and Keeton on Torts § 70, p. 501. Here, the pleadings and affidavits raised a genuine issue of material fact as to whether the priest was a part of the working staff of the diocese for the purposes of imputing negligence. I would reverse the grant of summary judgment and remand the matter to the district court for further proceedings.
Prager, C.J., joins the foregoing dissent.